DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/28/2022 has been entered. Applicant has amended claims 1 and 33. Claims 1-4,6-34 and 36-42 are currently pending in the instant application. Claims 10,12-32,40 and 42 remain withdrawn. Applicant has not added nor canceled any claims. 
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 09/28/2022, with respect to the rejection(s) of claim(s) 1 and 33 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1 and 33. Carter (US2006/0235271) teaches the amended limitation regarding the flexible membrane as seen in the current rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:   
“A mechanism for articulating”, in claims 1 and 20 and 33
“access device”, in claim 12
“positioning device”, in claim 14
“retrieval device”, in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described below in the Applicant’s specification as performing the claimed function, and equivalents thereof.
“an elevator” (para [0093])
“a bite block, port, trocar or other similar device”, (para [0016])
“an over tube” (para [0013])
“polypectomy snare, tissue or polyp collection basket, retrieval basket or balloon for collecting stones” (para [0018])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to recite two different endoscopes in the kit- “an endoscopic device” and “an endoscope”. It is unclear if two different endoscopes are inside of the kit or just one.
Claims 2-4, 6-9, and 11 are similarly rejected by virtue of their dependency upon claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, 33, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0358089 to Kappel et al. (hereinafter Kappel) in view of U.S. Publication No. 2006/0235271 to Carter et al. (hereinafter “Carter”) and U.S.  Publication No. 2009/0299135 to Spivey.
Regarding claim 1, Kappel discloses a kit for use in an endoscopic procedure on a patient, the kit comprising: 
	an endoscopic device configured for advancing through an opening into a patient ([0046]- A guidewire (310) may be introduced into the papilla (106) to assist in cannulation as shown in FIG. 3B, followed by a catheter (320) such as a sphincterotome as shown in FIG. 3 C, or other treatment instrument over the guidewire (310) for cannulation and/or examination, diagnosis, treatment, etc., within the pancreatic duct (102) and/or bile duct (103)); 
	a coupler device (Fig. 3A- cap 355) for an endoscope (Fig. 3A- endoscope 350), the coupler device comprising a main body comprising a substantially closed distal end (Fig. 3A- cap 355;[0044]- The cap ( 355 ) may have a closed distal end), a proximal end configured for attachment to a distal end portion of an endoscope ([0039]- The cap ( 355 ) may be fixedly attached to the endoscope ( 350 ), or also may be removable and capable of sliding over the distal end of the endoscope ( 350 ), e.g., to form a friction fit) and a lateral surface between the proximal and distal ends (see examiner’s annotated Fig. 3A), the coupler further including a passage for receiving an instrument and having an opening along a portion of the lateral surface (Fig. 3c; [0046]-  A guidewire ( 310 ) may be introduced into the papilla ( 106 ) to assist in cannulation as shown in FIG. 3B, followed by a catheter ( 320 ) such as a sphincterotome as shown in FIG. 3 C, or other treatment instrument over the guidewire ( 310 ) for cannulation and/or examination, diagnosis, treatment, etc., within the pancreatic duct ( 102 ) and/or bile duct ( 103 )), the coupler device being configured to allow viewing of the surgical site ([0039]- The cap ( 355 ) may provide a greater field of view and/or greater region of access when placed against a tissue surface); and although the embodiment of Figs. 3C of Kappel does not expressly teach a mechanism for articulating the instrument passing through the endoscope, the embodiment of Figs. 2B-2C of Kappel does teach a mechanism for articulating the instrument passing through the endoscope ([0034]- The side-viewing endoscope ( 250 ) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature).

    PNG
    media_image1.png
    393
    540
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 3C to utilize an elevator for articulating the instrument passing through the endoscope, as taught by the embodiment of Figs. 2B-2C of Kappel. It would have been advantageous to make the combination in order to assist in deploying and/or orienting the device inside of the patient ([0034] of Kappel).
Kappel does not expressly teach a flexible membrane coupled to the opening of the passage, wherein the mechanism causes movement of the flexible membrane relative to the opening of the passage, and a kit for use in an endoscopic procedure on a patient.
However, in the same field of endeavor of endoscopy, Carter teaches of a coupler device for an endoscope (Fig. 1a-tip 30) including a flexible membrane coupled to the opening of the passage (Fig. 3- elastomeric outer surface 66), wherein the mechanism causes movement of the flexible membrane ([0051]- To avoid further stripping or otherwise damaging an instrument or wire guide, cuff 60 can be provided with an elastomeric outer surface 66) relative to the opening of the passage (Fig. 3 - channel opening 42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kappel to include a flexible membrane coupled to the opening of the passage wherein the mechanism causes movement of the flexible membrane, as taught by Carter. It would have been advantageous to make the combination in order to avoid further stripping or otherwise damaging an instrument or wire guide ([0051] of Carter).
Additionally, in the same field of endeavor of endoscopy, Spivey teaches of a kit for use in an endoscopic procedure on a patient ([0048] - embodiments of the device 10 disclosed herein may also be provided in kit form. For example, a kit may include the surgical device 10 of FIG. 1 in combination with a flexible endoscope having at least one integral working channel), the kit comprising: 
an endoscopic device configured for advancing through an opening into a patient ([0030] - medical instruments or accessories may be distally extended from the working channels); 
a coupler device for an endoscope (Fig. 2- end cap 20), the coupler device comprising a main body comprising a substantially closed distal end and a proximal end configured for attachment to a distal end portion of an endoscope (Fig. 2- end cap 20), the coupler device being configured to allow viewing of the surgical site ([0044] - of the channels contained under the cap 450, at least one may be configured to receive a camera).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Spivey that teach a kit comprising an endoscopic device and coupler, into the teachings of Kappel that teach an endoscopic device and coupler. It would have been advantageous to make the combination in order to position, manipulate, and view medical instruments and accessories inside the patient through a small access opening in the patient's body ([0001] of Spivey).
The modified device of Kappel in view of Carter and Spivey will hereinafter be referred to as modified Kappel.
Regarding claim 7, modified Kappel teaches the kit of claim 1, and Kappel further discloses wherein the endoscopic device comprises an endoscope (Fig. 3A- endoscope 350).
Regarding claim 8, modified Kappel teaches the kit of claim 7, and Kappel further discloses wherein the endoscope comprises a side-viewing scope (Fig. 3A- endoscope 350).
Regarding claim 9, modified Kappel teaches the kit of claim 7, and although the embodiment of Fig. 3C of Kappel does not expressly teach wherein the endoscope includes an elevator for angular adjustment of the working channel extension, the embodiment of Figs. 2B-2C of Kappel does teach wherein the endoscope includes an elevator for angular adjustment of the working channel extension ([0034]- the side-viewing endoscope (250) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature to assist in deploying and/or orienting the device (200) towards the papilla (106)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 3C of Kappel to utilize an elevator for angular adjustment of the working channel extension, as taught by the embodiment of Figs. 2B-2C of Kappel. It would have been advantageous to make the combination in order to assist in deploying and/or orienting the device inside of the patient ([0034] of Kappel).
Regarding claim 33, Kappel discloses 
	an endoscope (Fig. 3A- endoscope 350) comprising an elongate shaft with proximal and distal end portions ([0008]- a medical device comprising: a tube having a proximal end, a distal end) and a working channel therein ([0049]- a guidewire (310) may be advanced through the working channel of the endoscope (350)); and 
	a coupler device (Fig. 3A- cap 355) comprising a main body comprising a substantially closed distal end ([0044]- The cap (355) may have a closed distal end) and a proximal end configured for attachment to a distal end portion of the endoscope([0039]- The cap ( 355 ) may be fixedly attached to the endoscope ( 350 ), or also may be removable and capable of sliding over the distal end of the endoscope ( 350 ), e.g., to form a friction fi)t, and a lateral surface between the proximal and distal ends (see examiner’s annotated Fig. 3A), the coupler device further including a passage for receiving an instrument and having an opening along a portion of the lateral surface([0048]- the cap (355) may include one or more working channels to guide different instruments to an area of interest), the coupler device being configured to allow viewing of the surgical site ([0039]- The cap ( 355 ) may provide a greater field of view and/or greater region of access when placed against a tissue surface); and although the embodiment of Figs. 3C of Kappel does not expressly teach a mechanism for articulating the instrument passing through the endoscope, the embodiment of Figs. 2B-2C of Kappel does teach a mechanism for articulating the instrument passing through the endoscope ([0034]- The side-viewing endoscope (250) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature).

    PNG
    media_image1.png
    393
    540
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 3C to utilize an elevator for articulating the instrument passing through the endoscope, as taught by the embodiment of Figs. 2B-2C of Kappel. It would have been advantageous to make the combination in order to assist in deploying and/or orienting the device inside of the patient ([0034] of Kappel).
Kappel does not expressly teach a flexible membrane coupled to the opening of the passage, wherein the mechanism causes movement of the flexible membrane relative to the opening of the passage, and a kit for use in an endoscopic procedure on a patient.
However, in the same field of endeavor of endoscopy, Carter teaches of a coupler device for an endoscope (Fig. 1a-tip 30) including a flexible membrane coupled to the opening of the passage (Fig. 3- elastomeric outer surface 66), wherein the mechanism causes movement of the flexible membrane ([0051]- To avoid further stripping or otherwise damaging an instrument or wire guide, cuff 60 can be provided with an elastomeric outer surface 66) relative to the opening of the passage (Fig. 3 - channel opening 42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kappel to include a flexible membrane coupled to the opening of the passage wherein the mechanism causes movement of the flexible membrane, as taught by Carter. It would have been advantageous to make the combination in order to avoid further stripping or otherwise damaging an instrument or wire guide ([0051] of Carter).
Additionally, in the same field of endeavor of endoscopy, Spivey teaches of a kit for use in an endoscopic procedure on a patient ([0048] - embodiments of the device 10 disclosed herein may also be provided in kit form. For example, a kit may include the surgical device 10 of FIG. 1 in combination with a flexible endoscope having at least one integral working channel), the kit comprising: 
an endoscopic device configured for advancing through an opening into a patient ([0030] - medical instruments or accessories may be distally extended from the working channels); 
a coupler device for an endoscope (Fig. 2- end cap 20), the coupler device comprising a main body comprising a substantially closed distal end and a proximal end configured for attachment to a distal end portion of an endoscope (Fig. 2- end cap 20), the coupler device being configured to allow viewing of the surgical site ([0044] - of the channels contained under the cap 450, at least one may be configured to receive a camera).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Spivey that teach a kit comprising an endoscopic device and coupler, into the teachings of Kappel that teach an endoscopic device and coupler. It would have been advantageous to make the combination in order to position, manipulate, and view medical instruments and accessories inside the patient through a small access opening in the patient's body ([0001] of Spivey).
The modified device of Kappel in view of Carter and Spivey will hereinafter be referred to as modified Kappel.
Regarding claim 38, modified Kappel teaches the kit of claim 33, and Kappel further discloses wherein the endoscope comprises a side-viewing scope (Fig. 3A- endoscope 350).
Regarding claim 39, modified Kappel teaches the kit of claim 33, and although the embodiment of Fig. 3C of Kappel does not expressly teach wherein the endoscope includes an elevator for angular adjustment of the instrument, the embodiment of Figs. 2B-2C of Kappel does teach wherein the endoscope includes an elevator for angular adjustment of the instrument ([0034]- the side-viewing endoscope (250) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature to assist in deploying and/or orienting the device (200) towards the papilla (106)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 3C of Kappel to utilize an elevator for angular adjustment of the instrument, as taught by the embodiment of Figs. 2B-2C of Kappel. It would have been advantageous to make the combination in order to assist in deploying and/or orienting the device inside of the patient ([0034] of Kappel).
Claim(s) 2, 3, 4, 6, 11, 34, 36, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0358089 to Kappel et al. (hereinafter Kappel) in view of U.S.  Publication No. 2006/0235271 to Carter et al. (hereinafter “Carter”) and U.S.  Publication No. 2009/0299135 to Spivey, and in further view of U.S. Publication No. 2009/0048486 to Surti.
Regarding claim 2, modified Kappel teaches the kit of claim 1, and Kappel further discloses wherein the mechanism comprises a flexible working channel extension within the coupler device ([0048]- the cap (355) may include one or more working channels to guide different instruments to an area of interest), the working channel extension having a proximal end and an open distal end (Fig. 3C), and although the embodiment of Figs. 3C of Kappel does not expressly teach wherein the working channel extension is configured for angular adjustment, the embodiment of Figs. 2B-2C of Kappel does teach wherein the working channel extension is configured for angular adjustment ([0034]- the side-viewing endoscope (250) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature to assist in deploying and/or orienting the device (200) towards the papilla (106)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 3C of Kappel so that the working channel is configured for angular adjustment, as taught by the embodiment of Figs. 2B-2C of Kappel. It would have been advantageous to make the combination in order to assist in deploying and/or orienting the device inside of the patient ([0034] of Kappel).
Neither Kappel nor Carter nor Spivey expressly teach the working channel extension having a proximal end configured for attachment to a working channel of the endoscope.
However, Surti teaches of an analogous endoscopic device including a flexible working channel extension (Fig. 6- lumen 15) within the coupler device (Fig. 6-cap 70), the working channel extension having a proximal end ([0008]- The cap includes a proximal portion and a distal portion. The proximal portion is configured for operably connecting to a distal end portion of the endoscope) configured for attachment ([0030]- The distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18. The connection of the cap 70 to the shaft 18 may be a snap fit connection, threaded connection and the like) to a working channel (Fig. 6- lumen 15) of the endoscope and an open distal end (Fig. 6- lumen 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working channel extension of modified Kappel so that the proximal end is configured for attachment to a working channel of the endoscope and an open distal end, as taught by Surti. It would have been advantageous to make the combination for operably connecting to a distal end portion of the endoscope for operably connecting to a distal end portion of the endoscope ([0008] of Surti).
Regarding claim 3, modified Kappel, as modified by Surti, teaches the kit of claim 2, and Kappel further discloses wherein the working channel extension is configured for angular adjustment by actuation of the endoscope ([0034]- the side-viewing endoscope (250) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature to assist in deploying and/or orienting the device (200) towards the papilla (106)).
Regarding claim 4, modified Kappel, as modified by Surti, teaches the kit of claim 2, and Kappel further discloses wherein the coupler device further comprises an actuator for articulating the working channel extension ([0034]- the side-viewing endoscope (250) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature to assist in deploying and/or orienting the device (200) towards the papilla (106)).
Regarding claim 6, modified Kappel, as modified by Surti, teaches the kit of claim 2, and Kappel further discloses wherein the main body comprises a closed distal end ([0044]- The cap (355) may have a closed distal end) and a flexible working channel region ([0048]- the cap (355) may include one or more working channels to guide different instruments to an area of interest), wherein the open distal end of the flexible working channel is an exit portal residing on an outer surface of the working channel region (Fig. 3C; [0049]).
Regarding claim 11, modified Kappel, as modified by Surti, teaches the kit of claim 2, and Kappel further discloses wherein the endoscopic device is configured for advancement through the working channel of the endoscope ([0046]- A guidewire ( 310 ) may be introduced into the papilla ( 106 ) to assist in cannulation as shown in FIG. 3B, followed by a catheter ( 320 ) such as a sphincterotome as shown in FIG. 3 C, or other treatment instrument over the guidewire ( 310 ) for cannulation and/or examination, diagnosis, treatment, etc., within the pancreatic duct ( 102 ) and/or bile duct ( 103 )) and the working channel extension of the coupler device ([0048]- the cap (355) may include one or more working channels to guide different instruments to an area of interest).
Regarding claim 34, modified Kappel teaches the kit of claim 33, and Kappel further discloses wherein the mechanism comprises a flexible working channel extension within the coupler device ([0048]- the cap (355) may include one or more working channels to guide different instruments to an area of interest), the working channel extension having a proximal end and an open distal end (Fig. 3C), and although the embodiment of Figs. 3C of Kappel does not expressly teach wherein the working channel extension is configured for angular adjustment, the embodiment of Figs. 2B-2C of Kappel does teach wherein the working channel extension is configured for angular adjustment ([0034]- the side-viewing endoscope (250) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature to assist in deploying and/or orienting the device (200) towards the papilla (106)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 3C of Kappel so that the working channel is configured for angular adjustment, as taught by the embodiment of Figs. 2B-2C of Kappel. It would have been advantageous to make the combination in order to assist in deploying and/or orienting the device inside of the patient ([0034] of Kappel).
Neither Kappel nor Carter nor Spivey expressly teach the working channel extension having a proximal end configured for attachment to a working channel of the endoscope.
However, Surti teaches of an analogous endoscopic device including a flexible working channel extension (Fig. 6- lumen 15) within the coupler device (Fig. 6-cap 70), the working channel extension having a proximal end ([0008]- The cap includes a proximal portion and a distal portion. The proximal portion is configured for operably connecting to a distal end portion of the endoscope) configured for attachment ([0030]- The distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18. The connection of the cap 70 to the shaft 18 may be a snap fit connection, threaded connection and the like) to a working channel (Fig. 6- lumen 15) of the endoscope and an open distal end (Fig. 6- lumen 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working channel extension of modified Kappel so that the proximal end is configured for attachment to a working channel of the endoscope and an open distal end, as taught by Surti. It would have been advantageous to make the combination for operably connecting to a distal end portion of the endoscope for operably connecting to a distal end portion of the endoscope ([0008] of Surti).
Regarding claim 36, modified Kappel teaches the kit of claim 34, and although the embodiment of Figs. 3C of Kappel does not expressly teach wherein the working channel extension is configured for angular adjustment by actuation of the endoscope, the embodiment of Figs. 2B-2C of Kappel does teach wherein the working channel extension  ([0048]- the cap (355) may include one or more working channels to guide different instruments to an area of interest) is configured for angular adjustment by actuation of the endoscope ([0034]- the side-viewing endoscope (250) may include a positioning mechanism such as, e.g., a ramp, elevator, or other feature to assist in deploying and/or orienting the device (200) towards the papilla (106)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 3C of Kappel so that the working channel is configured for angular adjustment by actuation of the endoscope, as taught by the embodiment of Figs. 2B-2C of Kappel. It would have been advantageous to make the combination in order to assist in deploying and/or orienting the device inside of the patient ([0034] of Kappel).
Regarding claim 37, modified Kappel teaches the kit of claim 34, and Kappel further discloses wherein the main body comprises a flexible working channel region ([0048]- the cap (355) may include one or more working channels to guide different instruments to an area of interest), wherein the open distal end of the flexible working channel is an exit portal residing on an outer surface of the working channel region (Fig. 3C).
Regarding claim 41, modified Kappel teaches the kit of claim 34, and Kappel further discloses further comprising an endoscopic device configured for advancement through the working channel of the endoscope ([0046]- A guidewire ( 310 ) may be introduced into the papilla ( 106 ) to assist in cannulation as shown in FIG. 3B, followed by a catheter ( 320 ) such as a sphincterotome as shown in FIG. 3 C, or other treatment instrument over the guidewire ( 310 ) for cannulation and/or examination, diagnosis, treatment, etc., within the pancreatic duct ( 102 ) and/or bile duct ( 103 )) and the working channel extension of the coupler device ([0048]- the cap (355) may include one or more working channels to guide different instruments to an area of interest).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795